     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7497 Page 1 of 40


 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
      WI-LAN INC.; WI-LAN USA, INC.; and                  Case No.: 18-cv-01577-H-BGS
12
      WI-LAN LABS, INC.,
13                                      Plaintiffs,       ORDER:
14    v.                                                  (1) CLAIM CONSTRUCTION
15    LG ELECTRONICS, INC.; LG                            ORDER; AND
16    ELECTRONICS U.S.A., INC; and LG
      ELECTRONICS MOBILECOMM                              (2) DENYING DEFENDANT’S
17    U.S.A., INC.,                                       MOTION FOR PARTIAL
                                                          SUMMARY JUDGMENT THAT
18                                    Defendants.         CERTAIN CLAIMS ARE INVALID
19                                                        AS INDEFINITE
20
                                                          [Doc. No. 82.]
21
22          In the present action, Plaintiffs Wi-LAN Inc., Wi-LAN USA, Inc., and Wi-LAN
23    Labs, Inc. assert claims of patent infringement against Defendants LG Electronics, Inc.,
24    LG Electronics U.S.A., Inc., and LG Electronics Mobilecomm U.S.A., Inc., alleging
25    infringement of U.S. Patent Nos. 8,787,924, 8,867,351, 9,226,320, and 9,497,743. (Doc.
26    No. 1, Compl.) On March 8, 2019, the parties filed their joint claim construction prehearing
27    statement, chart, and worksheet, identifying the disputed claim terms from the patents-in-
28    suit. (Doc. Nos. 67-69.) On April 19, 2019, the parties each filed an opening claim

                                                      1
                                                                                  18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7498 Page 2 of 40


 1    construction brief. (Doc. Nos. 83, 85.) On May 3, 2019, the parties each filed a responsive
 2    claim construction brief. (Doc. Nos. 91, 92.)
 3          In addition, on April 19, 2019, LG filed a motion for partial summary judgment that
 4    claims 1-2, 5-9, and 12-16 of the ’924 patent are invalid as indefinite under 35 U.S.C. §
 5    112, ¶ 2. (Doc. No. 82.) On May 10, 2019, Wi-LAN filed a response in opposition to LG’s
 6    motion for summary judgment. (Doc. No. 100.) On May 17, 2019, LG filed its reply.
 7    (Doc. No. 104.)
 8          On May 23, 2019, the Court issued a tentative claim construction order and an order
 9    tentatively denying LG’s motion for partial summary judgment. (Doc. No. 108.) The
10    Court held a claim construction hearing on May 24, 2019. Christopher M. First, Eric J.
11    Enger, Leslie V. Payne, and Victor M. Felix and appeared for Wi-LAN. Richard D. Harris,
12    Gary R. Jarosik, Callie J. Sand, and Matthew J. Levinstein appeared for LG. After
13    considering the parties’ briefs, the parties’ arguments at the hearing, and all relevant
14    information, the Court construes the disputed terms from the patents-in-suit. In addition,
15    for the reasons below, the Court denies LG’s motion for partial summary judgment that
16    certain claims of the ’924 patent are invalid as indefinite.
17                                            Background
18          On July 11, 2018, Wi-LAN filed a complaint for patent infringement against LG,
19    alleging infringement of U.S. Patent Nos. 8,787,924, 8,867,351, 9,226,320, and 9,497,743.
20    (Doc. No. 1.) Specifically, Wi-LAN alleges that LG’s wireless communication products
21    that are compliant with the 3rd Generation Partnership Project 4G LTE standard directly
22    infringe the patents-in-suit. (Id. ¶¶ 37, 40, 53, 66, 79.)
23          On October 10, 2018, LG filed an answer to Wi-LAN’s complaint along with
24    counterclaims for: (1) declaratory judgments of non-infringement and invalidity of the
25    patents-in-suit; (2) declaratory judgment of unenforceability for failure to disclose to
26    standard setting organizations; (3) declaratory judgment of unenforceability of the ’351
27    patent; (4) declaratory judgment that LG is entitled to license the patents-in-suit on
28    FRAND/RAND terms and conditions; (5) breach of contract; (6) monopolization and

                                                     2
                                                                                 18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7499 Page 3 of 40


 1    attempted monopolization in violation of section 2 of the Sherman Act; and (7) unfair
 2    business practices under California Business and Profession Code § 17200 et seq. (Doc.
 3    No. 17.)
 4           On November 13, 2018, the Court issued a scheduling order in the action. (Doc. No.
 5    36.) On April 12, 2019, the Court granted in part and denied in part Wi-LAN’s motions to
 6    dismiss LG’s counterclaims, and the Court dismissed LG’s counterclaim for declaratory
 7    judgment of unenforceability of the ’351 patent due to infectious unenforceability with
 8    prejudice. (Doc. No. 79.) By the present claim construction briefs and motion for summary
 9    judgment, the parties request that the Court construe several disputed claim terms from the
10    patents-in-suit.1 (Doc. Nos. 83, 85, 82-1.)
11                                                 Discussion
12    I.     Legal Standards for Claim Construction
13           Claim construction is an issue of law for the court to decide. Teva Pharm. USA, Inc.
14    v. Sandoz, Inc., 135 S. Ct. 831, 838 (2015); Markman v. Westview Instr., Inc., 517 U.S.
15    370, 372 (1996). Although claim construction is ultimately a question of law, “subsidiary
16    factfinding is sometimes necessary.” Teva, 135 S. Ct. at 838.
17           “The purpose of claim construction is to ‘determin[e] the meaning and scope of the
18    patent claims asserted to be infringed.’” O2 Micro Int’l Ltd. v. Beyond Innovation Tech.
19    Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). “It is a ‘bedrock principle’ of patent law that
20    the ‘claims of a patent define the invention to which the patentee is entitled the right to
21    exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc).
22           Claim terms “‘are generally given their ordinary and customary meaning[,]’” which
23    “is the meaning that the term would have to a person of ordinary skill in the art in question
24    at the time of the invention.” Id. at 1312–13. “In some cases, the ordinary meaning of
25
26
      1
              The Court notes that LG’s motion for partial summary judgment addresses the proper scope of the
27    claim terms “at least one of the UL connections” and “the at least two connections” from the ’924 patent.
28    (Doc. No. 82-1 at 5-10.) Thus, LG’s motion for partial summary judgment is in essence additional claim
      construction briefing.

                                                         3
                                                                                             18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7500 Page 4 of 40


 1    claim language as understood by a [PHOSITA] may be readily apparent even to lay judges,
 2    and claim construction in such cases involves little more than the application of the widely
 3    accepted meaning of commonly understood words.” Id. at 1314. “However, in many
 4    cases, the meaning of a claim term as understood by persons of skill in the art is not readily
 5    apparent.” O2 Micro, 521 F.3d at 1360. If the meaning of the term is not readily apparent,
 6    the court must look to “those sources available to the public that show what a person of
 7    skill in the art would have understood disputed claim language to mean,” including intrinsic
 8    and extrinsic evidence. See Phillips, 415 F.3d at 1314. A court should begin with the
 9    intrinsic record, which consists of the language of the claims, the patent specification, and,
10    if in evidence, the prosecution history of the asserted patent. Id.; see also Vederi, LLC v.
11    Google, Inc., 744 F.3d 1376, 1382 (Fed. Cir. 2014) (“In construing claims, this court relies
12    primarily on the claim language, the specification, and the prosecution history.”).
13          In determining the proper construction of a claim, a court should first look to the
14    language of the claims. See Vitronics, 90 F.3d at 1582; see also Comark Commc’ns v.
15    Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998) (“The appropriate starting point . . . is
16    always with the language of the asserted claim itself.”). The context in which a disputed
17    term is used in the asserted claims may provide substantial guidance as to the meaning of
18    the term. See Phillips, 415 F.3d at 1314. In addition, the context in which the disputed
19    term is used in other claims, both asserted and unasserted, may provide guidance because
20    “the usage of a term in one claim can often illuminate the meaning of the same term in
21    other claims.” Id. Furthermore, a disputed term should be construed “consistently with its
22    appearance in other places in the same claim or in other claims of the same patent.”
23    Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001); accord
24    Microprocessor Enhancement Corp. v. Texas Instruments Inc., 520 F.3d 1367, 1375 (Fed.
25    Cir. 2008); see also Paragon Sols., LLC v. Timex Corp., 566 F.3d 1075, 1087 (Fed. Cir.
26    2009) (“We apply a presumption that the same terms appearing in different portions of the
27    claims should be given the same meaning.” (internal quotation marks omitted)). Moreover,
28    “‘[a] claim construction that gives meaning to all the terms of the claim is preferred over

                                                    4
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7501 Page 5 of 40


 1    one that does not do so.’” Vederi, 744 F.3d 1383.
 2          A court must also read claims “in view of the specification, of which they are a part.”
 3    Markman, 52 F.3d at 979; see 35 U.S.C. § 112(b) (“The specification shall conclude with
 4    one or more claims particularly pointing out and distinctly claiming the subject matter
 5    which the inventor or a joint inventor regards as the invention.”). “‘Apart from the claim
 6    language itself, the specification is the single best guide to the meaning of a claim term.’”
 7    Vederi, 744 F.3d at 1382. For example, “a claim construction that excludes [a] preferred
 8    embodiment [described in the specification] ‘is rarely, if ever, correct and would require
 9    highly persuasive evidentiary support.’” Adams Respiratory Therapeutics, Inc. v. Perrigo
10    Co., 616 F.3d 1283, 1290 (Fed. Cir. 2010).
11          But “[t]he written description part of the specification does not delimit the right to
12    exclude. That is the function and purpose of claims.” Markman v. Westview Instruments,
13    Inc., 52 F.3d 967, 980 (Fed. Cir. 1995) (en banc). Therefore, “it is improper to read
14    limitations from a preferred embodiment described in the specification—even if it is the
15    only embodiment—into the claims absent a clear indication in the intrinsic record that the
16    patentee intended the claims to be so limited.” Dealertrack, Inc. v. Huber, 674 F.3d 1315,
17    1327 (Fed. Cir. 2012); see also Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d 1341, 1348
18    (Fed. Cir. 2009) (“The patentee is entitled to the full scope of his claims, and we will not
19    limit him to his preferred embodiment or import a limitation from the specification into the
20    claims.”).
21          In most situations, analysis of the intrinsic evidence will resolve claim construction
22    disputes. See Vitronics, 90 F.3d at 1583; Teva, 135 S. Ct. at 841. However, “[w]here the
23    intrinsic record is ambiguous, and when necessary,” district courts may “rely on extrinsic
24    evidence, which ‘consists of all evidence external to the patent and prosecution history,
25    including expert and inventor testimony, dictionaries, and learned treatises.’” Power
26    Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1360 (Fed. Cir.
27    2013) (quoting Phillips, 415 F.3d at 1317). A court must evaluate all extrinsic evidence in
28    light of the intrinsic evidence. Phillips, 415 F.3d at 1319. “Extrinsic evidence may not be

                                                    5
                                                                                   18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7502 Page 6 of 40


 1    used ‘to contradict claim meaning that is unambiguous in light of the intrinsic evidence.’”
 2    Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1290 (Fed. Cir. 2015); see also Bell
 3    Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d 1258, 1269 (Fed. Cir.
 4    2001) (“[E]xtrinsic evidence . . . may not be used to vary, contradict, expand, or limit the
 5    claim language from how it is defined, even by implication, in the specification or file
 6    history.”); Vederi, 744 F.3d at 1382 (“[E]xtrinsic evidence may be less reliable than the
 7    intrinsic evidence.”). In cases where subsidiary facts contained in the extrinsic evidence
 8    “are in dispute, courts will need to make subsidiary factual findings about that extrinsic
 9    evidence.” Teva, 135 S. Ct. at 841.
10          “[D]istrict courts are not (and should not be) required to construe every limitation
11    present in a patent’s asserted claims.” O2 Micro, 521 F.3d at 1362. In certain situations,
12    it is appropriate for a court to determine that a claim term needs no construction and its
13    plain and ordinary meaning applies. See id.; Phillips, 415 F.3d at 1314. But “[a]
14    determination that a claim term ‘needs no construction’ or has the ‘plain and ordinary
15    meaning’ may be inadequate when a term has more than one ‘ordinary’ meaning or when
16    reliance on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute.” O2 Micro,
17    521 F.3d at 1361. If the parties dispute the scope of a certain claim term, it is the court’s
18    duty to resolve the dispute. Id. at 1362; accord Eon Corp. IP Holdings v. Silver Spring
19    Networks, 815 F.3d 1314, 1318 (Fed. Cir. 2016).
20    II.   Legal Standards for a Motion for Summary Judgment
21          Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil
22    Procedure if the moving party demonstrates that there is no genuine issue of material fact
23    and that it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.
24    v. Catrett, 477 U.S. 317, 322 (1986). A fact is material when, under the governing
25    substantive law, it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,
26    477 U.S. 242, 248 (1986); Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt.,
27    Inc., 618 F.3d 1025, 1031 (9th Cir. 2010). “A genuine issue of material fact exists when
28    the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

                                                    6
                                                                                   18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7503 Page 7 of 40


 1    Fortune Dynamic, 618 F.3d at 1031 (internal quotation marks and citations omitted);
 2    accord Anderson, 477 U.S. at 248. “Disputes over irrelevant or unnecessary facts will not
 3    preclude a grant of summary judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
 4    Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
 5          A party seeking summary judgment always bears the initial burden of establishing
 6    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving
 7    party can satisfy this burden in two ways: (1) by presenting evidence that negates an
 8    essential element of the nonmoving party’s case; or (2) by demonstrating that the
 9    nonmoving party failed to establish an essential element of the nonmoving party’s case that
10    the nonmoving party bears the burden of proving at trial. Id. at 322-23; Jones v. Williams,
11    791 F.3d 1023, 1030 (9th Cir. 2015). Once the moving party establishes the absence of a
12    genuine issue of material fact, the burden shifts to the nonmoving party to “set forth, by
13    affidavit or as otherwise provided in Rule 56, ‘specific facts showing that there is a genuine
14    issue for trial.’” T.W. Elec. Serv., 809 F.2d at 630 (quoting former Fed. R. Civ. P. 56(e));
15    accord Horphag Research Ltd. v. Garcia, 475 F.3d 1029, 1035 (9th Cir. 2007). To carry
16    this burden, the non-moving party “may not rest upon mere allegation or denials of his
17    pleadings.” Anderson, 477 U.S. at 256; see also Behrens v. Pelletier, 516 U.S. 299, 309
18    (1996) (“On summary judgment, . . . the plaintiff can no longer rest on the pleadings.”).
19    Rather, the nonmoving party “must present affirmative evidence . . . from which a jury
20    might return a verdict in his favor.” Anderson, 477 U.S. at 256.
21          When ruling on a summary judgment motion, the court must view the facts and draw
22    all reasonable inferences in the light most favorable to the non-moving party. Scott v.
23    Harris, 550 U.S. 372, 378 (2007). The court should not weigh the evidence or make
24    credibility determinations. See Anderson, 477 U.S. at 255. “The evidence of the non-
25    movant is to be believed.” Id. Further, the Court may consider other materials in the record
26    not cited to by the parties, but it is not required to do so. See Fed. R. Civ. P. 56(c)(3);
27    Simmons v. Navajo Cnty., 609 F.3d 1011, 1017 (9th Cir. 2010).
28    ///

                                                    7
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7504 Page 8 of 40


 1    III.   Agreed Claim Constructions
 2           In their joint claim construction hearing statement, the parties agree upon the
 3    constructions for four claim terms. (Doc. No. 67 at 2-3.) In light of this:
 4           1.    The Court construes the term “bandwidth” from the ’924 patent as “data
 5    transmission resources in a particular time period;”
 6           2.    The Court construes the term “an indication of [a first reserved set of access
 7    identifiers usable for non-contention access / a non-contention reserved access identifier]”
 8    from the ’320 patent as “information from which the mobile station may determine [a first
 9    reserved set of access identifiers usable for non-contention access / a non-contention
10    reserved access identifier];”
11           3.    The Court construes the term “operable to” from the ’320 patent as “capable
12    of;” and
13           4.    The Court construes the term “QoS” from the ’924 patent as “quality of
14    service.”
15    (See id.; Doc. No. 83 at Appx. 1.)
16    III.   Disputed Claim Terms from the ’924 Patent and ’743 Patent
17           A.    The ’924 Patent and the ’743 Patent
18           The ’924 patent and the ’743 patent are both entitled “Method and Systems for
19    Transmission of Multiple Modulated Signals Over Wireless Networks” and share a
20    common specification. U.S. Patent No. 8,787,924, at (54) (filed Jul. 22, 2014); U.S. Patent
21    No. 9,497,743, at (54) (filed Nov. 15, 2016). The invention disclosed in the ’924 patent
22    and the ’743 patent “relates to wireless communication systems, and more particularly to
23    a method and apparatus for efficiently allocating bandwidth between base stations and
24    customer premises equipment in a broadband wireless communication system.” ’924
25    Patent at 1:23-27.
26           As an exemplary claim, claim 1 of the ’924 Patent provides:
27           1. A method of operating a wireless cellular mobile unit registered with a base
             station in a bandwidth on demand wireless cellular communication system,
28

                                                    8
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7505 Page 9 of 40


 1          the method comprising:
 2
            transmitting from the wireless cellular mobile unit a one bit message
 3          requesting to be provided an allocation of uplink (UL) bandwidth in which to
            transmit a bandwidth request for at least one connection served by the wireless
 4
            cellular mobile unit;
 5
            receiving at the wireless cellular mobile unit the allocation of UL bandwidth
 6
            in which to transmit the bandwidth request, the allocation of UL bandwidth
 7          received pursuant to the one bit message;
 8
            transmitting from the wireless cellular mobile unit the bandwidth request
 9          within the allocation of UL bandwidth, the bandwidth request being indicative
            of a pending amount of UL data associated with the at least one connection;
10
11          receiving at the wireless cellular mobile unit an UL bandwidth grant for the
            wireless cellular mobile unit, the UL bandwidth grant received pursuant to the
12
            bandwidth request; and
13
            allocating the received UL bandwidth grant to at least two UL connections
14
            served by the wireless cellular mobile unit, based on a QoS parameter of the
15          at least two UL connections.
16
      Id. at 22:42-67.
17
            B.     “UL connection(s) served by the wireless cellular mobile unit”
18
            Wi-LAN proposes that the claim term “[UL] connection(s) served by the wireless
19
      mobile unit” be construed as “the [uplink] connection(s) between the wireless cellular
20
      mobile unit and its users.” (Doc. No. 83 at 3.) LG proposes that this claim term be
21
      construed as “[uplink] connection(s) between the wireless cellular mobile unit and other
22
      end user physical devices.” (Doc. No. 85 at 4-5.) Here, in their proposed constructions for
23
      this claim term, the parties agree that the term encompasses uplink connections between
24
      the wireless mobile unit and something else, but the parties dispute whether that something
25
      else is the mobile devices’ users or other end user physical devices.
26
            The Court begins its analysis of the parties’ dispute by examining the claim
27
      language. Claim 1 of the ’924 patent claims: “A method of operating a wireless cellular
28

                                                   9
                                                                                  18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7506 Page 10 of 40


 1    mobile unit registered with a base station in a bandwidth on demand wireless cellular
 2    communication system, the method comprising” among other steps “allocating the
 3    received UL bandwidth grant to at least two UL connections served by the wireless cellular
 4    mobile unit.” ’924 Patent at 22:42-66. Here, the claim language refers to a wireless mobile
 5    unit and a base station. The claim language makes no reference to other end user devices.
 6    Thus, the claim language does not support LG’s proposed construction.
 7           In support of its proposed construction for this claim term, LG relies on the following
 8    language from the ’924 patent’s specification: “CPEs 110 request bandwidth allocations
 9    from their respective base stations 106 based upon the type and quality of services
10    requested by the customers served by the CPEs.” (Doc. No. 85 at 5 (citing ’924 Patent at
11    2:21-24).) But, here, the specification is not describing the claimed invention. Rather, the
12    specification is describing prior art. See ’924 Patent at 1:22 (“Description of Related Art”).
13    Further, in this passage, the specification expressly states that it is a describing an
14    “exemplary broadband wireless communication system.” Id. at 2:3-4. A court should not
15    import limitations from the specification into the claims absent a clear disclaimer of claim
16    scope. See Andersen Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1373 (Fed. Cir.
17    2007) (“[W]e have warned against importing limitations from the specification into the
18    claims absent a clear disclaimer of claim scope.”); Digital-Vending Servs. Int’l, LLC v.
19    Univ. of Phoenix, Inc., 672 F.3d 1270, 1276 (Fed. Cir. 2012). The cited passage’s
20    description of an exemplary broadband wireless communication system does not constitute
21    a clear disclaimer of claim scope. As such, the Court rejects LG’s reliance on the ’924
22    patent’s specification to support its proposed construction.2
23           LG also argues that its proposed construction is supported by an analysis of the claim
24    language in a related patent, U.S. Patent No. 7,006,530. (Doc. No. 85 at 5-6.) LG notes,
25
26    2
              For this same reason, the Court rejects LG’s reliance on U.S. Patent No. 6,016,311’s specification
      to support its proposed construction. (Doc. No. 85 at 6.) Although the ’924 patent references the ’311
27    patent, it only does so when describing exemplary communication systems in the relevant art. There is
28    no language in the ’924 patent’s specification stating that the claimed invention should be limited to any
      of the disclosures contained in the ’311 patent.

                                                         10
                                                                                              18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7507 Page 11 of 40


 1    for example, claim 1 of the ’530 patent claims: “[a] method of obtaining bandwidth
 2    requests from a plurality of users of a communication base station . . . where each user is
 3    an individual connection and the plurality of users is connected to the base station through
 4    one or more corresponding customer premise equipment (CPE) stations.” U.S. Patent No.
 5    7,006,530 (filed Feb. 28, 2006), at 39:30-36. LG notes that this claim language in the ’530
 6    patent expressly states that the bandwidth requests are from “a plurality of users.” (Doc.
 7    No. 85 at 5.) But this is of no consequence because the claims at issue, the claims in the
 8    ’924 patent, do not include any claim language reciting “a plurality of users” or similar
 9    language. See generally ’924 Patent at 22:42-24:48. As such, the Court rejects LG’s
10    reliance on the claim language from the ’530 patent. See Advanced Cardiovascular Sys.,
11    Inc. v. Medtronic, Inc., 265 F.3d 1294, 1305 (Fed. Cir. 2001) (finding the prosecution
12    history of other patents irrelevant because those patents did not contain limitations in
13    common with the patent-in-suit); see also Curtiss-Wright Flow Control Corp. v. Velan,
14    Inc., 438 F.3d 1374, 1380 (Fed. Cir. 2006) (“Different claims with different words can, of
15    course, define different subject matter within the ambit of the invention.”).
16          Finally, LG also relies on the Federal Circuit’s decision in Wi-LAN USA, Inc. v.
17    Apple Inc., 830 F.3d 1374 (Fed. Cir. 2016). (Doc. No. 85 at 6-7.) But the Federal Circuit’s
18    Wi-LAN v. Apple decision provides no support to LG. In Wi-LAN v. Apple, Wi-LAN
19    appealed the district court’s construction of the claim term “UL connections” from U.S.
20    Patent No. 8,315,640, a patent related to the ’924 patent. 830 F.3d at 1380. The Federal
21    Circuit rejected Wi-LAN’s proposed construction and affirmed the district court’s
22    construction for the term “UL connections.” See Wi-LAN, 830 F.3d at 1379-80, 1392-93.
23          But, here, Wi-LAN does not offer the same proposed construction for the term “[UL]
24    connection(s)” that it argued for on appeal in the Wi-LAN v. Apple case. Compare Wi-
25    LAN, 830 F.3d at 1380 with Doc. No. 83 at 3. Rather, Wi-LAN’s proposed construction
26    for the term “[UL] connection(s)” in this case mirrors the construction that was adopted by
27    the district court and affirmed by the Federal Circuit in the Wi-LAN v. Apple case. See
28    Wi-LAN, 830 F.3d at 1379 n.2 (The district court “adopted the construction ‘an uplink

                                                   11
                                                                                      18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7508 Page 12 of 40


 1    connection between the wireless subscriber radio unit and its users.’”). Thus, the Wi-LAN
 2    v. Apple decision actually supports Wi-LAN’s proposed construction, not LG’s proposal.
 3            In sum, the Court adopts Wi-LAN’s proposed construction for this claim term, and
 4    the Court rejects LG’s proposed construction. The Court construes “the claim term “[UL]
 5    connection(s) served by the wireless mobile unit” as “the [uplink] connection(s) between
 6    the wireless cellular mobile unit and its users.”
 7            C.    “UL services”
 8            Wi-LAN proposes that the term “UL Services” be construed as “applications that
 9    generate data for transmission upstream towards the base station.” (Doc. No. 83 at 7.) LG
10    argues that this claim term is indefinite under 35 U.S.C. § 112, ¶ 2. (Doc. No. 85 at 11.)
11    In the alternative, LG proposes that the claim term be construed as “functionalities
12    supported by an end user physical device connected to the wireless cellular mobile unit.”
13    (Id.)
14            Section 112 of the Patent Act requires that a patent’s specification “conclude with
15    one or more claims particularly pointing out and distinctly claiming the subject matter
16    which the applicant regards as [the] invention.” 35 U.S.C. § 112, ¶ 2. In Nautilus, Inc. v.
17    Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), the Supreme Court “h[e]ld that a
18    patent is invalid for indefiniteness if its claims, read in light of the specification delineating
19    the patent, and the prosecution history, fail to inform, with reasonable certainty, those
20    skilled in the art about the scope of the invention.” See also id. at 2129 (“[W]e read § 112,
21    ¶ 2 to require that a patent’s claims, viewed in light of the specification and prosecution
22    history, inform those skilled in the art about the scope of the invention with reasonable
23    certainty.”). Definiteness is measured from the viewpoint of a PHOSITA at the time the
24    patent was filed. Id. at 2128.
25            Indefiniteness is a question of law involving underlying factual determinations.
26    Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015); Green Edge
27    Enters., LLC v. Rubber Mulch Etc., LLC, 620 F.3d 1287, 1299 (Fed. Cir. 2010). The party
28    challenging the validity of the patents-in-suit bears the burden of proving indefiniteness by

                                                      12
                                                                                       18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7509 Page 13 of 40


 1    clear and convincing evidence. See Nautilus, 134 S. Ct. at 2130 n.10 (citing Microsoft
 2    Corp. v. i4i Ltd. Partnership, 131 S. Ct. 2238, 2242 (2011)); see, e.g., Teva, 789 F.3d at
 3    1345.
 4            LG argues that the term “UL services” is indefinite because the term “UL services”
 5    only appears in the ’924 patent’s claim language, and the specification fails to provide
 6    sufficient information to determine the meaning of the term. (Doc. No. 85 at 11-12.)
 7    Specifically, LG argues that the ’924 patent fails to adequately explain to a person of
 8    ordinary skill in the art whether the term “UL services” refers to “services” or
 9    “connections.” (Id.) In response, Wi-LAN argues that a person of ordinary skill in the art
10    would understand with reasonable certainty that “UL services” refers to services. (Doc.
11    No. 91 at 2.) The Court agrees with Wi-LAN.
12            Although the specific term “UL services” only appears in the claim language, the
13    claim language itself provides ample guidance as to the meaning of that claim term. First,
14    that the term “UL services” uses the word “services” suggests that the term refers to
15    services. Second, the claim language provides several examples of claimed “UL services:”
16    “voice service,” “data service,” “video service,” and “real time service.” ’924 Patent at
17    24:42-48. These examples suggest that the term refers to services. Third, the specification
18    also supports the contention that “UL services” refers to services. See ’924 Patent at 6:46-
19    50 (“[D]ata service applications are relatively delay tolerant. In contrast, real-time service
20    applications such as voice and video services require that bandwidth allocations be made
21    in a timely manner . . . .”), at 1:66-67 (“broadband services such as voice, data and video
22    services”). Indeed, LG concedes in its briefing that these passages in the specification
23    suggest that “UL services” refers to services. (Doc. No. 85 at 11.)
24            In an effort to create ambiguity as to the meaning of the term “UL services,” LG
25    argues that the ’924 patent contains claim language suggesting that a “UL service” may be
26    viewed as a “[UL] connection.” (Doc. No. 85 at 12.) The Court disagrees. To support this
27    contention, LG relies on the fact that the other independent claims in the ’924 patent,
28    specifically claims 1 and 9, use similar language in reciting the claim term “[UL]

                                                    13
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7510 Page 14 of 40


 1    connections” as independent claim 17 does in reciting the term “UL services.” (Id.) But
 2    this is of no consequence because “[d]ifferent claims with different words can, of course,
 3    define different subject matter within the ambit of the invention.” Curtiss-Wright Flow
 4    Control, 438 F.3d at 1380.
 5          In addition, the Court notes that a review of the claim language shows that although
 6    the claims use similar language in reciting the term “[UL] connections” as the term “UL
 7    services,” the claims do not use the terms interchangeably. For example, dependent claims
 8    6 and dependent claim 14 recite: “wherein one of the at least two connections provides a
 9    voice service.” ’924 Patent at 23:15-16, 24:11-12. And dependent claim 18 recites:
10    “wherein one of the at least two UL services is a voice service.” Id. at 24:41-42. Here the
11    claim language distinguishes between “[UL] connections” and “UL services,” explaining
12    that a UL service “is” a service whereas a [UL] connection is something that “provides” a
13    service. In sum, LG has failed to meet its burden of establishing that the claim term “UL
14    services” is indefinite.
15          Turning to the proper construction of the term “UL services,” in support of its
16    alternative proposed construction, LG relies on the arguments that it used to support its
17    proposed construction for the claim term “UL connection(s) served by the wireless cellular
18    mobile unit.” (Doc. No. 85 at 12-13.) But the Court has rejected LG’s proposed
19    construction for that claim term. See supra.
20          Wi-LAN’s proposed construction is supported by the intrinsic record.               The
21    specification refers to the voice, video, and data services as “applications.” ’924 Patent at
22    6:46-50. Further, the relevant claim language explains that the data generated by the “UL
23    services” is “transmitt[ed] to the base station.” See id. at 24:35-40.
24          In sum, the Court adopts Wi-LAN’s proposed construction for this claim term, and
25    the Court rejects LG’s proposed construction. The Court construes “UL Services” as
26    “applications that generate data for transmission upstream towards the base station.”
27    ///
28    ///

                                                     14
                                                                                   18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7511 Page 15 of 40


 1          D.     “queue” / “operable to queue data”
 2          Wi-LAN proposes: (1) that the term “queue” from claims 2 and 12 of the ’924 patent
 3    be construed as “structure containing data to be transmitted;” (2) that the term “queue”
 4    from claim 6 of the ’743 patent be construed as “to place into a structure containing data
 5    to be transmitted;” and (3) that the term “operable to queue data” from the ’743 patent be
 6    construed as “capable of placing data to be transmitted into a structure.” (Doc. No. 83 at
 7    8.) LG proposes: (1) that the term “queue” from claims 2 and 12 of the ’924 patent be
 8    construed as “structure containing data to be transmitted that relates to a particular quality
 9    of service level;” (2) that the term “queue” from claim 6 of the ’743 patent be construed as
10    “to place into a structure containing data to be transmitted that relates to a particular quality
11    of service level;” and (3) that the term “operable to queue data” from the ’743 patent be
12    construed as “capable of placing data received from another end user physical device
13    connected to a cellular telephone into a structure.” (Doc. No. 85 at 13.)
14          Here, the parties agree that the term “queue” encompasses a structure containing
15    data to be transmitted. (Doc. No. 83 at 8; Doc. No. 85 at 13.) The parties dispute whether
16    the term further encompasses the additional requirement that the queue relate to a particular
17    quality of service level. (Id.)
18          The Court begins its analysis of the parties’ dispute by analyzing the claim language.
19    Claim 2 of the ’924 patent claims: “A method as claimed in claim 1, wherein the wireless
20    cellular mobile unit maintains one or more queues, each queue for grouping data pertaining
21    to connections with similar QoS.” ’924 Patent at 23:1-4. By stating that each queue
22    pertains to connections with similar QoS, the claim language implies that each queue
23    relates to a QoS. This supports LG’s proposed construction.
24          Further, the common specification for the ’924 patent and the ’743 patent provides
25    additional support for LG’s position. The specification explains: “The base station MAC
26    maintains a set of queues for each physical channel that it serves. Within each physical
27    channel queue set, the base station maintains a queue for each QoS.” ’924 Patent at 4:25-
28    28. Wi-LAN concedes that this passage describes each queue having its own QoS. (Doc.

                                                     15
                                                                                      18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7512 Page 16 of 40


 1    No. 83 at 9.) Thus, the intrinsic record supports LG’s proposed construction for the term
 2    “queue” requiring that the queue be related to a particular QoS level.
 3           In response, Wi-LAN argues that the Court should not limit the claims to a preferred
 4    embodiment described in the specification. (Doc. No. 83 at 9; Doc. No. 91 at 3.) The
 5    Court recognizes that “it is improper to read limitations from a preferred embodiment
 6    described in the specification—even if it is the only embodiment—into the claims absent
 7    a clear indication in the intrinsic record that the patentee intended the claims to be so
 8    limited.” Dealertrack, 674 F.3d at 1327. But the problem with Wi-LAN’s argument is that
 9    even assuming the above passage from the specification is merely a description of a
10    preferred embodiment, the Court is not reading a limitation from the specification into the
11    claims. 3 The claim language already includes the limitation at issue, and the Court is
12    merely looking at the specification for additional guidance as to that limitation. Claim 2
13    of the ’924 patent states that each queue pertains to connections with similar QoS. ’924
14    Patent at 23:1-4. Thus, the claim language itself states that each queue is related to a QoS.
15           Wi-LAN also argues that the specification teaches that the queues may be
16    “associated with the various data sources.” (Doc. No. 83 at 9 (citing ’924 Patent at 3:22-
17    23).) But in this passage cited by Wi-LAN, the specification is not describing the claimed
18    invention. Rather, the specification is describing certain prior art systems. See ’924 Patent
19    at 3:20-25. As a result, the Court rejects Wi-LAN’s reliance on this passage from the
20    specification.
21
22
      3
              Although the Court assumes for the purposes of this analysis that this passage is describing a
23    preferred embodiment, the Court notes that the passage at issue is found in the portion of the specification
24    describing “[t]he present invention.” ’924 Patent at 3:60; see also id. at 3:58 (“Summary of the
      Invention”). The Court further notes that in this summary of the invention section, the specification at
25    times expressly refers to certain aspects of the invention as being an “embodiment.” Id. at 4:38. But in
      the passage at issue, the specification does not use the word embodiment. See id. at 4:25-28. In addition,
26    the Court notes that the Federal Circuit has explained that “[w]hen a patentee describes the features of the
      present invention as a whole, he alerts the reader that this description limits the scope of the invention.”
27    Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1025 (Fed. Cir. 2015) (internal quotation marks
28    omitted); accord Luminara Worldwide, LLC v. Liown Elecs. Co., 814 F.3d 1343, 1353 (Fed. Cir. 2016);
      Regents of Univ. of Minnesota v. AGA Med. Corp., 717 F.3d 929, 936 (Fed. Cir. 2013).

                                                          16
                                                                                               18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7513 Page 17 of 40


 1          Wi-LAN notes that unlike in the ’924 patent, the claim language in the ’743 patent
 2    does not mention a QoS for a “queue.” (Doc. No. 91 at 3; Doc. No. 83 at 9.) In addition,
 3    Wi-LAN also notes that unlike the ’924 patent, the claim language in the ’743 patent uses
 4    the word “queue” as a verb. (Doc. No. 83 at 9.) Wi-LAN argues, therefore, that the Court’s
 5    construction for the term “queue” in the ’743 patent should not include the “particular QoS”
 6    limitation. The Court acknowledges the distinctions between the ’924 patent’s claim
 7    language and the ’743 patent’s claim language, and, thus, the Court will not include the
 8    QoS limitation in its construction for the term “queue” in the ’743 patent.
 9          In addition, the parties dispute the proper construction for claim the term “operable
10    to queue data.” LG argues that the Court’s construction for this claim term should include
11    the requirement that the data is received from another user physical device connected to
12    the cellular telephone. (Doc. No. 85 at 13-15.) In support of this proposed construction,
13    LG relies entirely on the arguments that it used to support its proposed construction for the
14    claim term “UL connection(s) served by the wireless cellular mobile unit.” (Id. at 14-15.)
15    The Court has rejected LG’s proposed construction for that claim term. See supra. As
16    such, the Court also rejects LG’s proposed construction for the claim term “operable to
17    queue data.”
18          In sum, the Court adopts LG’s proposed constructions for the term “queue” in the
19    ’924 patent, and the Court adopts Wi-LAN’s proposed construction for the terms “queue”
20    and “operable to queue data” in the ’743 patent. The Court construes: (1) the term “queue”
21    from claims 2 and 12 of the ’924 patent as “structure containing data to be transmitted that
22    relates to a particular quality of service level;” (2) the term “queue” from claim 6 of the
23    ’743 patent as “to place into a structure containing data to be transmitted;” and (3) the term
24    “operable to queue data” from the ’743 patent as “capable of placing data to be transmitted
25    into a structure.”
26          E.       “one bit message” / “requesting the base station to poll the cellular telephone”
27          Wi-LAN proposes that the claim term “one bit message [requesting to be provided
28    an allocation of UL bandwidth in which to transmit a bandwidth request]” be construed as

                                                     17
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7514 Page 18 of 40


 1    “a bit sent by a currently active wireless cellular mobile unit that currently has bandwidth
 2    allocations indicating a request to be provided an allocation of UL bandwidth in which to
 3    transmit a bandwidth request.” (Doc. No. 83 at 12.) LG proposes that this claim term be
 4    construed as “a bit sent by a currently active wireless cellular mobile unit in the process of
 5    transmitting data upstream to a base station that indicates to the base station that the
 6    wireless cellular mobile unit needs additional UL bandwidth.” (Doc. No. 85 at 7.)
 7          In addition, Wi-LAN proposes that the similar claim term “message requesting the
 8    base station to poll the cellular telephone” be construed as “a message sent by a currently
 9    active cellular telephone that currently has bandwidth allocations indicating a request to be
10    provided a first UL transmission resource in which to transmit an indication of an amount
11    of data awaiting transmission to the base station.” (Doc. No. 83 at 12.) LG proposes that
12    this claim term be construed as “a message sent by a currently active cellular telephone in
13    the process of transmitting data upstream to a base station indicating a request to be
14    provided a first UL transmission resource in which to transmit an indication of data
15    awaiting transmission to the base station.” (Doc. No. 85 at 7.)
16          With respect to these two claim terms, the parties agree that the claimed “bit
17    message” is sent by a “currently active” cellular device. (Doc. No. 83 at 13; Doc. No. 85
18    at 7.) But the parties dispute what it means to be “currently active.” Wi-LAN argues that
19    a cellular device is “currently active” when it “currently has bandwidth allocations. (Doc.
20    No. 83 at 13.) LG argues that a cellular device is “currently active” when “it is in the
21    process of transmitting data upstream.” (Doc. No. 85 at 7.) Because the parties dispute
22    the scope of this claim term, the Court must resolve the parties’ dispute. See O2 Micro,
23    521 F.3d at 1361; Eon, 815 F.3d at 1318.
24          The Court begins its analysis by analyzing the claim language. Here, the claim
25    language is of no assistance in resolving the parties dispute because the term “currently
26    active” is not found in the claim language. But the term “currently active” is found in
27    several places in the specification. In the specification’s summary of the invention, the
28    specification explains that “only those currently active CPEs (CPEs that currently have

                                                    18
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7515 Page 19 of 40


 1    bandwidth allocations associated thereto) are permitted to request more bandwidth using
 2    either the piggybacking or poll-me bit methods.” ’924 Patent at 21:64-22:1. Here, the
 3    specification uses the term “currently active” to mean a device that “currently ha[s]
 4    bandwidth allocations.” Id. This language supports Wi-LAN’s proposed construction, and
 5    it does not support LG’s proposal.
 6          In an effort to support its proposed construction, LG relies on the prosecution
 7    history, specifically inter partes review proceedings involving the ’924 patent and the ’743
 8    patent. (Doc. No. 85 at 8.) But the cited portions of the prosecution history are of no aid
 9    to LG and actually support Wi-LAN’s proposed construction. In the IPR proceedings, the
10    PTAB construed the claim terms at issue; explained that “[t]he [’924 patent/’743 patent]
11    defines ‘active CPEs’ to mean ‘currently have bandwidth allocations associate thereto;’”
12    and ultimately adopted Wi-LAN’s proposed constructions for these claim terms. (Doc.
13    No. 84-11, Ex. 11 at 12-13; Doc. No. 84-12, Ex. 12 at 11-12.) Thus, Wi-LAN’s proposed
14    construction is supported by both the prosecution history and the language in the
15    specification describing the invention.
16          In addition, with respect to the ’924 patent only, the parties dispute whether the
17    requested bandwidth may be used for only an additional bandwidth request as is proposed
18    by Wi-LAN or whether the requested bandwidth may be used to transmit something else
19    as is proposed by LG. (Doc. No. 85 at 7-8.) This dispute can be resolved by reviewing the
20    claim language at issue. The claim language recites: “a one bit message requesting to be
21    provided an allocation of uplink (UL) bandwidth in which to transmit a bandwidth
22    request.” ’924 Patent at 22:46-49; accord id. at 23:28-31, 24:24-26. Thus, the claim
23    language itself provides that the purpose of the requested bandwidth is to “transmit a
24    bandwidth request.” Id. As such, the claim language supports Wi-LAN’s proposed
25    construction, and it does not support LG’s proposal.
26          In sum, the Court adopts Wi-LAN’s proposed construction for this claim term, and
27    the Court rejects LG’s proposed construction. The Court construes the claim term “one bit
28    message [requesting to be provided an allocation of UL bandwidth in which to transmit a

                                                   19
                                                                                  18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7516 Page 20 of 40


 1    bandwidth request]” as “a bit sent by a currently active wireless cellular mobile unit that
 2    currently has bandwidth allocations indicating a request to be provided an allocation of UL
 3    bandwidth in which to transmit a bandwidth request.” And the Court construes the claim
 4    term “message requesting the base station to poll the cellular telephone” as “a message sent
 5    by a currently active cellular telephone that currently has bandwidth allocations indicating
 6    a request to be provided a first UL transmission resource in which to transmit an indication
 7    of an amount of data awaiting transmission to the base station.”
 8          F.     “allocation of UL bandwidth” / “UL bandwidth grant”
 9          Wi-LAN argues the claim terms “allocation of UL bandwidth” and “UL bandwidth
10    grant” do not need to be construed further beyond the parties’ agreed upon construction for
11    the claim term “bandwidth.” (Doc. No. 83 at 14.) LG proposes that the claim terms
12    “allocation of UL bandwidth” and “UL bandwidth grant” both be construed as “resources
13    assigned for uplink data transmission.” (Doc. No. 85 at 9.) Because the parties dispute the
14    scope of this claim term, the Court must resolve the parties’ dispute. See O2 Micro, 521
15    F.3d at 1361; Eon, 815 F.3d at 1318.
16          Here, the parties agree that the claim term bandwidth should be construed as “data
17    transmission resources in a particular time period.” (Doc. No. 85 at 10; Doc. No. 83 at 14)
18    See Wi-LAN USA, Inc. v. Ericsson, Inc., 675 F. App’x 984, 993 (Fed. Cir. 2017). LG
19    argues that the ’924 patent’s specification indicates that the “allocation of UL bandwidth”
20    and “UL bandwidth grant” are resources specifically assigned for uplink data transmission.
21    (Doc. No. 85 at 10 (citing ’924 Patent at 17:34-39, 6:23-27, 8:50-53).) But none of the
22    passages in the specification cited by LG actually refer to “assigning” resources for uplink
23    data transmission. See ’924 Patent at 17:34-39, 6:23-27, 8:50-53. Further, in each of the
24    passages cited by LG, the specification is describing preferred embodiments. See id.; see
25    also id. at 5:22-27. “[I]t is improper to read limitations from a preferred embodiment
26    described in the specification—even if it is the only embodiment—into the claims absent
27    a clear indication in the intrinsic record that the patentee intended the claims to be so
28    limited.” Dealertrack, 674 F.3d at 1327; accord GE Lighting Sols., LLC v. AgiLight, Inc.,

                                                   20
                                                                                  18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7517 Page 21 of 40


 1    750 F.3d 1304, 1309 (Fed. Cir. 2014). Here, there is no such clear indication that the claims
 2    should be limited.
 3          In sum, the Court rejects LG’s proposed construction for these claim terms. The
 4    Court declines to construe the terms “allocation of UL bandwidth” and “UL bandwidth
 5    grant” beyond the parties’ agreed upon construction for the claim term “bandwidth.”
 6          G.     “at least one of the UL connections”
 7          In its motion for partial summary judgment, LG argues that the claim term “at least
 8    one of the UL connections” from claim 9 of the ’924 patent is indefinite under 35 U.S.C.
 9    § 112 ¶ 2 because it lacks an antecedent basis. (Doc. No. 82-1 at 5.) “[A] patent is invalid
10    for indefiniteness if its claims, read in light of the specification delineating the patent, and
11    the prosecution history, fail to inform, with reasonable certainty, those skilled in the art
12    about the scope of the invention.” Nautilus, 134 S. Ct. at 2124. LG, as the party
13    challenging the validity of the patents-in-suit, bears the burden of proving indefiniteness
14    by clear and convincing evidence. See Nautilus, 134 S. Ct. at 2130 n.10; see, e.g., Teva,
15    789 F.3d at 1345.
16          The Federal Circuit has explained that “a claim could be indefinite if a term does not
17    have proper antecedent basis where such basis is not otherwise present by implication or
18    the meaning is not reasonably ascertainable.” Halliburton Energy Servs., Inc. v. M-I LLC,
19    514 F.3d 1244, 1249 (Fed. Cir. 2008). Further, the Federal has held that “[a] district court
20    can correct [errors in] a patent only if (1) the correction is not subject to reasonable debate
21    based on consideration of the claim language and the specification and (2) the prosecution
22    history does not suggest a different interpretation of the claims.” Novo Indus., L.P. v.
23    Micro Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003).
24          LG argues that the scope of the term “at least one of the UL connections” cannot be
25    ascertained because it lacks a proper antecedent basis, and it would be unclear to a person
26    of skill in the art reading claim 9 whether the antecedent basis for the term should be the
27    term “a UL connection” or the term “at least two connections.” (Doc. No. 82-1 at 5-6.) In
28    response, Wi-LAN argues that when read in its proper context, it is clear that the term “at

                                                     21
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7518 Page 22 of 40


 1    least two connections” provides the antecedent basis for the term “at least one of the UL
 2    connections.” (Doc. No. 100 at 7-8.) The Court agrees with Wi-LAN.
 3          The claim at issue refers to “UL connections” in the plural, which implies that it is
 4    referring to the previously mentioned “at least two connections,” which is also plural, and
 5    not the singular “a UL connection.” Further, although the claims as written do not
 6    expressly describe the “at least two connections” as UL connections, it is clear from the
 7    context of the claims that they are UL connections. Claim 9 explains that the “UL
 8    bandwidth grant” is allocated to the “at least two connections.” ’924 Patent at 23:40-41.
 9    Thus, they are UL connections. This is also supported by the language in claim 10, which
10    recites: “one of the at least two UL connections.” Id. at 23:49. Here, the claim language
11    expressly refers to the claimed two connections as being “two UL connections.” Id.
12          Further, that the term “at least two connections” provides an antecedent basis for the
13    term “at least one of the UL connections” is supported by the structure of claim 9 and an
14    understanding of the method claimed therein. Claim 9 recites a method involving several
15    distinct steps, including determining an amount of data; transmitting a message to be
16    provided with a bandwidth request; receiving an allocation of bandwidth to transmit a
17    bandwidth request; transmitting a bandwidth request; receiving a bandwidth grant; and
18    allocating the bandwidth grant. See ’924 Patent at 23:26-45. That these are distinct steps
19    is supported by the specification, which explains that “[t]he present invention utilizes a
20    combination of a number of bandwidth request and allocation techniques to control the
21    bandwidth request process.” Id. at 1:67-2:2. Here, the specification distinguishes between
22    bandwidth request techniques and allocation techniques, both of which are claimed in claim
23    9 of the ’924 patent. Further, in its motion for summary judgment, LG acknowledges that
24    the ’924 patent’s claims recite a distinct multi-step process. (See Doc. No. 92-1 at 5 (“The
25    Asserted Claims describe a two-step process for requesting bandwidth involving an initial
26    message, followed by a bandwidth request. When the requested bandwidth is received, it
27    is allocated to various connections.”))
28          That claim 9 recites separate and distinct steps is important because the term “at least

                                                   22
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7519 Page 23 of 40


 1    one of the UL connections” is contained within and is part of the “allocating” step of the
 2    claimed method. See ’924 Patent at 23:40-45. The term “at least two connections” is also
 3    contained in and part of the “allocating” step. See id. Further, the term “a UL connection”
 4    is found in different steps of the claimed method. See id. at 23:26-27, 23:35-37. Thus, an
 5    analysis of the structure of claim 9 demonstrates that the term “at least one of the UL
 6    connections” refers to and has an antecedent basis in the term “at least two connections”
 7    because they are both part of the claimed “allocating” step. And the term “at least one of
 8    the UL connections” does not refer to the term “a UL connection” because that term is part
 9    of different and separate steps.
10          LG further argues that claim 9 remains indefinite even under the Court’s
11    interpretation of the claim and the antecedent basis for the term “at least one of the UL
12    connections” because it is unclear from the claim how the “a UL connection” limitation
13    recited earlier in the claim relates to the “at least two connections” limitation recited later
14    in the claim. The Court disagrees and does not share LG’s purported confusion. As
15    explained above, claim 9 recites a method involving several distinct steps, with a first set
16    of steps being related to bandwidth request techniques and the final step being related to
17    allocation techniques.    See ’924 Patent at 23:26-45, 1:67-2:2.         The claimed “a UL
18    connection” is recited in and part of the bandwidth request techniques in the claimed
19    method, and the “at least two connections” is recited in and part of the allocation techniques
20    in the claimed method. Id. Further, that the bandwidth techniques portion of the method
21    refers to “a UL connection” (i.e., a single connection) and the allocation techniques portion
22    of the method refers to “at least two connections” (i.e., two or more connections) causes
23    no confusion when the intrinsic record is considered. In order to request bandwidth and
24    receive a bandwidth grant from the base station, the mobile device need only possess one
25    connection with the base station. But to allocate the received bandwidth grant among
26    different connections, the mobile device would need to possess at least two connections.
27    See WEBSTER’S’ THIRD NEW INTERNATIONAL DICTIONARY 57 (1981) (defining “allocate”
28    as “1: to apportion for a specific purpose or to particular persons or things”); see also id. at

                                                     23
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7520 Page 24 of 40


 1    105 (defining “apportion” as “to divide and assign in proportion: divide and distribute
 2    proportionally”).
 3           In addition, the specification in the “summary of the invention” provides further
 4    clarity in explaining:
 5           The CPE[, i.e., the mobile device,] is responsible for distributing the allocated
             uplink bandwidth in a manner that accommodates the services provided by
 6
             the CPE. The CPE is free to use the uplink bandwidth that was allocated to it
 7           in a manner that is different than that originally requested or granted by the
             base station. The CPE advantageously determines which services to give
 8
             bandwidth to and which services must wait for subsequent bandwidth
 9           requests.
10
      Id. at 4:5-12.4 This passage from the specification combined with the claim language more
11
      than adequately explains to one skilled in the art with reasonable certainty the relationship
12
      and difference between the claimed “a UL connection” and the claimed “at least two
13
      connections.”
14
             In sum, the claim language provides one skill in the art with reasonable certainty that
15
      the term “at least two connections” provides an antecedent basis for the term “at least one
16
      of the UL connections.” As a result, LG has failed to meet its burden of establishing that
17
      the claim term “at least one of the UL connections” is indefinite, and the Court denies LG’s
18
      motion for partial summary judgment on this issue.
19
             H.      “the at least two connections”
20
             In its motion for partial summary judgment, LG also argues that the claim term “the
21
      at least two connections” from claims 6-8 of the ’924 patent is indefinite under 35 U.S.C.
22
      § 112 ¶ 2 because they lack an antecedent basis. (Doc. No. 82-1 at 8-10.) In response, Wi-
23
      LAN argues that when read in its proper context, it is clear that the term “the at least two
24
25
      4
              The Court notes that in this passage, the specification discusses allocating bandwidth among
26    “services,” not connections. ’924 Patent at 4:6. But this does not cause any confusion as a review of
      claim language in claims dependent to claim 9 shows that the claimed “at least two connections” can be
27    utilized to provide a service. See id. at 24:14-15 (“wherein a connection from the at least two connections
28    provides a voice service, a data service or a video service”); 24:17-18 (“wherein a connection from the at
      least two connections provides a real time service”).

                                                          24
                                                                                               18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7521 Page 25 of 40


 1    UL connections” provides the antecedent basis for the term “the at least two connections.”
 2    (Doc. No. 100 at 11-12.) The Court agrees with Wi-LAN.
 3          Similar to the prior claim term, the claim language when read in the context of the
 4    entire intrinsic record provides reasonable certainty that the term “the at least two
 5    connections” refers to the term “the at least two UL connections” because: (1) both terms
 6    refer to “connections” in the plural; (2) the connections at issue are UL connections; and
 7    (3) both terms are part of the “allocating” step of the claimed method. In sum, LG has
 8    failed to meet its burden of establishing that the claim term “the at least two connections”
 9    is indefinite, and the Court denies LG’s motion for partial summary judgment on this issue.
10    IV.   The Disputed Claim Terms from the ’351 Patent
11          A.     The ’351 Patent
12          The ’351 Patent is entitled “apparatus, system and method for the transmission of
13    data with different QoS attributes.” U.S. Patent No. 8,867,351, at (54) (filed Oct. 21, 2014).
14    The invention disclosed in the ’351 patent “relates to an apparatus, system and method for
15    providing and managing QoS for data flows transmitted over at least one link in a data
16    network capable of transmitting data with different [quality of service] QoS requirements
17    and/or attributes.” Id. at 1:21-26.
18          Claim 1 of the ’351 patent claims:
19          1. A method of operating a mobile device, comprising:
20
            operating a plurality of logical channel queues, each of the logical channel
21          queues associated with a priority and a traffic shaping rate;
22
            selecting, from the plurality of logical channel queues, a highest priority
23          logical channel queue having data for transmission and whose traffic shaping
            rate is not reached;
24
25          allocating a portion of a data transmission capacity available to the mobile
            device, to the selected logical channel queue, wherein the allocated portion is
26
            limited by:
27
            the traffic shaping rate associated with the selected logical channel queue,
28

                                                    25
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7522 Page 26 of 40


 1
            the data available for transmission in the selected logical channel queue, and
 2
            the data transmission capacity;
 3
            repeatedly considering a next highest priority logical channel queue for
 4
            selecting and allocating, until at least one of:
 5
            the data transmission capacity is exhausted, and
 6
 7          each of the plurality of logical channel queues is considered for selecting; and
            thereafter
 8
 9          allocating a remaining portion, if any, of the data transmission capacity to one
            or more of the logical channel queues having data for transmission, selected
10
            in priority order.
11
            B.     “each of the logical channel queues associated with a priority and a traffic
12
      shaping rate”
13
            Wi-LAN proposes that the claim term “each of the logical channel queues associated
14
      with a priority and a traffic shaping rate” does not need to be construed, and that the phrase
15
      should just be given its plain and ordinary meaning. (Doc. No. 83 at 15; Doc. No. 92 at 5-
16
      6.) LG proposes that claim term be construed as “each of the logical channel queues having
17
      the priority and traffic shaping rate quality of service attributes of the held packets.” (Doc.
18
      No. 85 at 16.) Here, the parties dispute whether the priority and traffic shaping rate are
19
      associated with just the logical channel queues as is Wi-LAN’s position or whether they
20
      are specifically associated with packets that are held within the logical channel queues as
21
      is LG’s position. Because the parties dispute the scope of this claim term, the Court must
22
      resolve the parties’ dispute. See O2 Micro, 521 F.3d at 1361; Eon, 815 F.3d at 1318.
23
            The Court begins its analysis of the parties’ dispute by analyzing the claim language.
24
      Claim 1 of the ’351 patent claims a method comprising, among other steps, “operating a
25
      plurality of logical channel queues, each of the logical channel queues associated with a
26
      priority and a traffic shaping rate.” ’351 Patent at 13:56-58. Similarly, claim 7 of the ’351
27
      patent claims a mobile device comprising, among other things, “a link controller operable
28

                                                    26
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7523 Page 27 of 40


 1    to: operate a plurality of logical channel queues, each of the logical channel queues is
 2    capable of being associated with a priority and a traffic shaping rate.” Id. at 14:33-37.
 3    Here, the plain language of claims explains that the priority and the traffic shaping rate are
 4    “associated” or “capable of being associated” with the logical channel queues. See also id.
 5    at 13:59-62 (“a highest priority logical channel queue . . . whose traffic shaping rate is not
 6    reached”). The claim language in the two independent claims of the ’351 patent does not
 7    even mention “packets.” Thus, the claim language supports Wi-LAN’s position and not
 8    LG’s position.
 9          To support its position that the priority and the traffic shaping rate are associated
10    with packets, LG relies on various passages from the ’351 patent’s specification. (Doc.
11    No. 85 at 17.) But the ’351 patent’s specification actually conflicts with LG’s proposed
12    construction. LG argues that its proposed construction is correct because the specification
13    explains that the packets are held in the logical channel queues, and the packets have the
14    priority and traffic shaping rate QoS attributes. (Doc. No. 85 at 16-17.) But, in describing
15    a preferred embodiment of the invention, the ’351 patent’s specification states:
16          At step 124, classifier 112 determines if a logical channel queue LC is
            available for the packet and if such a logical channel queue is not available,
17
            the method creates the required logical channel queue at step 128, either by
18          creating a new logical channel queue with the necessary QoS attributes, or by
            modifying the QoS attributes of an existing, empty, logical channel queue.
19
            When the required logical channel queue is available, the method enqueues
20          the received packet at step 132.
21
      ’351 Patent at 7:59-67. In this passage, the specification describes an empty, existing
22
      logical channel queue that has QoS attributes, but does not possess a packet. LG’s
23
      proposed construction requires that each logical channel queue hold a packet. (Doc. No.
24
      85 at 16.) Thus, LG’s proposed construction would read out this preferred embodiment
25
      described in the above passage of the specification. “[A] claim construction that excludes
26
      [a] preferred embodiment [described in the specification] ‘is rarely, if ever, correct and
27
      would require highly persuasive evidentiary support.’” Adams Respiratory Therapeutics,
28

                                                    27
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7524 Page 28 of 40


 1    616 F.3d at 1290. Here, there is no such highly persuasive support for LG’s construction,
 2    particularly in light of the claim language which expressly states that the priority and the
 3    traffic shaping rate are associated with the logical channel queues.
 4          In sum, the Court rejects LG’s proposed construction for this claim term. The Court
 5    declines to further construe the claim term “each of the logical channel queues associated
 6    with a priority and a traffic shaping rate” to require that the priority and the traffic shaping
 7    rate are associated with packets.
 8          C.     “logical channel queues”
 9          Wi-LAN proposes that the claim term “logical channel queues” be construed as
10    “structures containing data to be transmitted over logical channels.” (Doc. No. 83 at 17.)
11    LG proposes that this claim term be construed as “queues of packets to be transmitted
12    wherein each entry in each queue holds one packet.” (Doc. No. 85 at 15.) Here, the parties
13    dispute whether the term “logical channel queues” requires that each entry in each queue
14    holds one packet.
15          The Court begins its analysis of the parties’ claim construction dispute by examining
16    the claim language. Claim 1 of the ’351 patent describes the “logical channel queues” as
17    “having data for transmission.” ’351 Patent at 13:60-16; see also id. at 14:1-2, 14:57-59.
18    This supports Wi-LAN’s proposed construction. Further, the claim language does not
19    include any language stating that each entry in each logical channel queue holds one packet.
20    Thus, the claim language does not support LG’s proposed construction.
21          In support of its proposed construction, LG relies on the following passage from the
22    ’351 patent’s specification describing a preferred embodiment:
23          In the illustrated embodiment of the disclosure, each PQE 108 includes
            sixteen logical channel queues, specifically, LC.sub.0 through LC.sub.15.
24
            Logical channel queues LC.sub.i comprise queues of packets to be
25          transmitted, where each entry in a queue holds one packet.
26
      ’351 Patent at 7:6-12. (Doc. No. 85 at 15-16.) But “it is improper to read limitations from
27
      a preferred embodiment described in the specification—even if it is the only
28

                                                     28
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7525 Page 29 of 40


 1    embodiment—into the claims absent a clear indication in the intrinsic record that the
 2    patentee intended the claims to be so limited.” Dealertrack, 674 F.3d at 1327; accord GE
 3    Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014). Here, there
 4    is no such indication that the patentee intended the term “logical channel queues” to be
 5    limited to this specific disclosure in the specification. To the contrary, the passage at issue
 6    expressly describes this description of logical channel queues as merely be illustrative. See
 7    ’351 Patent at 7:7. As a result, the Court rejects LG’s reliance on this portion of the
 8    specification.
 9          In sum, the Court adopts Wi-LAN’s proposed construction for this claim term, and
10    the Court rejects LG’s proposed construction. The Court construes “logical channel
11    queues” as “structures containing data to be transmitted over logical channels.”
12          D.     “priority”
13          Wi-LAN argues that the claim term “priority” does not need to be construed, and the
14    term should just be given its plain and ordinary meaning. (Doc. No. 91 at 6.) LG proposes
15    that the claim term “priority” be construed as “the priority of a packet placed into a logical
16    channel queue compared to the priority of packets placed into other logical channel
17    queues.” (Doc. No. 85 at 18.) Here, the parties dispute whether the claimed “priority”
18    refers to either a packet or a logical channel queue. (Doc. No. 85 at 18; Doc. No. 91 at 6.)
19          To support their respective claim construction positions for this claim term, both
20    parties rely on the same arguments they presented in support of their dispute regarding the
21    claim term “each of the logical channel queues associated with a priority and a traffic
22    shaping rate.” (Id.) In construing that claim term, the Court rejected LG’s contention that
23    claim term “priority” is associated with a packet. The plain language of the claims specifies
24    that the “priority” is associated with a logical channel queue. See ’351 Patent at 13:56-58,
25    14:33-37. As a result, the Court rejects LG’s proposed construction.
26          In sum, the Court rejects LG’s proposed construction for this claim term. The Court
27    declines to construe the term “priority” to require that the priority is associated with a
28    packet.

                                                    29
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7526 Page 30 of 40


 1          E.     “traffic shaping rate”
 2          Wi-LAN proposes that the term “traffic shaping rate” be construed as “a rate used
 3    to accomplish traffic shaping, where the rate is used to regulate traffic flow on the
 4    network.” (Doc. No. 83 at 18.) LG argues that this claim term is indefinite under 35 U.S.C.
 5    112, ¶ 2. (Doc. No. 85 at 18.) In the alternative, LG proposes that the term “traffic shaping
 6    rate” be construed as “a maximum quantity of data that can be selected from a particular
 7    logical channel queue over a particular period of time.” (Id.)
 8          “[A] patent is invalid for indefiniteness if its claims, read in light of the specification
 9    delineating the patent, and the prosecution history, fail to inform, with reasonable certainty,
10    those skilled in the art about the scope of the invention.” Nautilus, 134 S. Ct. at 2124. LG,
11    as the party challenging the validity of the patents-in-suit, bears the burden of proving
12    indefiniteness by clear and convincing evidence. See Nautilus, 134 S. Ct. at 2130 n.10;
13    see, e.g., Teva, 789 F.3d at 1345.
14          LG argues that the term “traffic shaping rate” and the related term “whose traffic
15    shaping rate is not reached” is indefinite because the term “traffic shaping rate” is only
16    found in the ’351 patent’s claim language, and it does not appear anywhere in the
17    specification. (Doc. No. 85 at 18-19.) Although the specific term “traffic shaping rate” is
18    only found in the claim language, LG concedes that the term “traffic shaping” has a plain
19    and ordinary meaning. (Id. at 19; see also Doc. No. 83-30, Ex. 29 at 488-89; Doc. No. 83-
20    31, Ex. 30 at 466; Doc. No. 83-32, Ex. 31 at 407; Doc. No. 84-25 at 495.)
21          In addition, the claim language of the ’351 patent provides guidance as to the
22    meaning of the term “traffic shaping rate.” For example, claim 1 recites “[a] method of
23    operating a mobile device” with multiple “logical channel queues” for data transmission,
24    each of which is “associated with a priority and a traffic shaping rate.” ’351 Patent at
25    13:55-58. The claimed method requires that the mobile device “select[] . . . a highest
26    priority logical channel queue . . . whose traffic shaping rate is not reached” and then
27    “allocate a portion of the data transmission capacity available . . . to the selected logical
28    channel queue.” Id. at 13:59-65. The method further requires that the “traffic shaping rate

                                                     30
                                                                                      18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7527 Page 31 of 40


 1    associated with the selected logical channel queue” limits the allocated portion of data
 2    transmission capacity. Id. at 13:63-67.
 3          Further, the specification provides additional guidance as to the meaning of the term
 4    “traffic shaping rate:”
 5          [T]raffic shapers can be implemented and configured on a per logical channel
            basis. This allows, for example, voice telephony data to be transferred over
 6
            link 40 as necessary, while other data types can be data rate limited according
 7          to parameters defined by the network operator. Thus, a telephony call can be
            conducted unimpeded while a file transfer or other large data transfer can be
 8
            subject to a leaky bucket, or other traffic shaping process.
 9
      Id. at 13:26-33. Wi-LAN argues that this portion of the specification along with the claim
10
      language provides substantial guidance to a person of ordinary skill in the art as to the
11
      meaning of the term “traffic shaping rate.” (Doc. No. 91 at 7.) The Court agrees. As a
12
      result, LG has failed to meet its burden of establishing that the claim terms “traffic shaping
13
      rate” or “whose traffic shaping rate is not reached” are indefinite.
14
            Turning to the parties’ proposed constructions for the term “traffic shaping rate,”
15
      LG’s proposes that the Court’s construction for this term require that the traffic shaping
16
      rate be the maximum quantity of data that can be selected from a particular logical channel
17
      queue over a period of time. (Doc. No. 85 at 18.) In response, Wi-LAN argues that LG’s
18
      proposed construction is not supported by the claim language. The Court agrees. Nothing
19
      in the claim language supports LG’s contention that traffic shaping rate sets a maximum
20
      cap on the data that can be selected from a logical channel queue. Indeed, to the contrary,
21
      claim 1 of the ’351 patent provides that under the claimed method, any remaining data
22
      transmission capacity will be allocated to the “logical channel queues” in their priority
23
      order. ’351 Patent at 14:10-14. This additional data transmission capacity would allow a
24
      queue to exceed its traffic shaping rate, contrary to LG’s proposed construction.
25
            Further, in an effort to support its proposed construction, LG relies on a passage
26
      from the ’351 patent’s specification. (Doc. No. 85 at 21 (citing ’351 Patent at 5:66-6:12)).
27
      But the cited portion of the specification does not discuss traffic shaping or traffic shaping
28

                                                    31
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7528 Page 32 of 40


 1    rates. See ’351 Patent at 5:66-6:12. As such, the Court rejects LG’s proposed construction.
 2           Wi-LAN proposes that the Court construe the term “traffic shaping rate” as a rate
 3    used to accomplish traffic shaping where the rate is used to regulate traffic flow on the
 4    network. (Doc. No. 83 at 18.) Wi-LAN’s proposed construction is supported by both the
 5    claim language and the specification. See ’351 Patent at 13:26-33, 13:55-67. But the Court
 6    agrees with LG that Wi-LAN’s proposed construction is circular because it uses the words
 7    “traffic shaping” and “rate” within its proposed construction for the term “traffic shaping
 8    rate.” (Doc. No. 92 at 8.)
 9           In its briefing, Wi-LAN explains that under the claim language, the mobile device
10    uses the “traffic shaping rate” to limit the amount of data transmission capacity allocated
11    to a particular logical channel and regulate traffic follow on the network. (Doc. No. 83 at
12    19.) Wi-LAN also argues that the specification teaches that the “traffic shapers” limit the
13    rate at which data can be transmitted over the network. (Id.) The Court agrees with Wi-
14    LAN’s interpretation, and the Court concludes that this interpretation would provide a more
15    useful construction for this claim term.
16           In sum, the Court adopts Wi-LAN’s proposed construction as modified, and the
17    Court rejects LG’s proposed construction.5 The Court construes “traffic shaping rate” as
18    “a limitation on the amount of data transmission capacity allocated to a particular logical
19    channel queue, where the rate is used to regulate traffic flow on the network.”
20    V.     Disputed Claim Terms from the ’320 Patent
21           A.     The ’320 Patent
22           The ’320 Patent is entitled “Pre-Allocated Random Access Identifiers.” U.S. Patent
23    No. 9,226, 320 (filed Dec. 29, 2015), at (54). The invention disclosed in the ’320 patent
24    relates to “[s]ystem and methods of pre-allocating identifiers to wireless devices for use in
25    requesting resources over a random access channel . . . .” ’320 Patent at 1:37-39.
26
27
      5
28           The Court notes that at the claim construction hearing, Wi-LAN did not object to the Court’s
      modification of its proposed construction for this claim term.

                                                      32
                                                                                        18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7529 Page 33 of 40


 1          Claim 1 of the ’320 patent claims:
 2          1. A method of operating a mobile station, comprising:
 3
            receiving, from a serving base station, an indication of a first reserved set of
 4          access identifiers usable for non-contention access over a first random access
            channel in a coverage area of the serving base station;
 5
 6          obtaining, during a handover of the mobile station from the serving base
            station to a target base station, an indication of a non-contention reserved
 7
            access identifier identifying the mobile station in a coverage area of the target
 8          base station;
 9
            transmitting the non-contention reserved access identifier to the target base
10          station over a second random access channel in the coverage area of the target
            base station;
11
12          receiving, from the target base station, a feedback message comprising a
            timing adjustment; and
13
14          adjusting at least one operating parameter of a transmission from the mobile
            station to the target base station based at least in part on the feedback message.
15
16    Id. at 21:7-25.
17          B.     “[a/the] non-contention reserved access identifier”
18          Wi-LAN proposes that the claim term “[a/the] non-contention reserved access
19    identifier” be construed as “[a / the] reserved code that (i) is not randomly selected by the
20    mobile station, (ii) identifies a mobile station to a base station, and (iii) avoids the
21    probability of collision caused by randomly selected codes on a random access channel
22    during handover.” (Doc. No. 83 at 21.) LG proposes that this claim term be construed as
23    ““[a / the] distinct reserved code that uniquely identifies a mobile station to a target base
24    station independently of when it is transmitted and avoids the probability of collision on a
25    random access channel during handover.” (Doc. No. 85 at 21.)
26          In their proposed constructions for this claim term, the parties present several
27    disputes regarding the proper scope of this claim term. First, the parties dispute whether
28    the claimed identifier must be a “distinct” code that “uniquely” identifies a mobile station

                                                    33
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7530 Page 34 of 40


 1    to a “target” base station. (Doc. No. 83 at 22-23; Doc. No. 85 at 22-23.) Second, the parties
 2    dispute whether the claimed identifier identifies a mobile station to a base station
 3    “independently of when it is transmitted.” (Doc. No. 83 at 23-25; Doc. No. 85 at 23-24.)
 4    Third, the parties dispute whether the identifier must completely avoid collisions. (Doc.
 5    No. 91 at 10; Doc. No. 85 at 24-25; Doc. No. 92 at 9.) Fourth, the parties dispute whether
 6    the claimed identifier can be “randomly selected by the mobile station.” (Doc. No. 83 at
 7    21-22; Doc. No. 85 at 25.) Because the parties dispute the scope of this claim term, the
 8    Court must resolve the parties’ dispute. See O2 Micro, 521 F.3d at 1361; Eon, 815 F.3d at
 9    1318. The Court addresses each of these disputes in turn below.
10                 i.     whether the identifier is “distinct” and “unique”
11          Under their proposed constructions, the parties agree that the claimed “non-
12    contention reserved access identifier” is a reserved code that identifies a mobile station to
13    a base station. (Doc. No. 83 at 21; Doc. No. 85 at 21.) LG argues that the Court’s
14    construction for this claim term should include the additional requirements that the
15    reserved code is “distinct” and that it “uniquely” identifies a mobile station to a target base
16    station. (Doc. No. 85 at 22-23.)
17          The Court begins by analyzing the claim language. LG’s proposal is not supported
18    by the claim language. The language in the ’320 patent’s independent claims does not
19    include either the requirement that the code be distinct or that it uniquely identify a mobile
20    station. See, e.g., ’320 Patent at 21:8-25. Further, contrary to LG’s position, dependent
21    claim 15 recites, in its entirety: “The method of claim 12, wherein the non-contention
22    reserved access identifier uniquely identifies the mobile station in the coverage area of the
23    target base station.” Id. at 22:25-27; see also id. at 24:24-26. LG’s proposed construction
24    would render dependent claim 15 meaningless. The Federal Circuit has explained that
25    “‘each claim in a patent is presumptively different in scope.’ Thus, in a situation where
26    dependent claims have no meaningful difference other than an added limitation, the
27    independent claim is not restricted by the added limitation in the dependent claim.”
28    Trustees of Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1370

                                                    34
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7531 Page 35 of 40


 1    (Fed. Cir. 2016). Thus, it would be improper to construe the claims to import the single
 2    additional limitation from dependent claim 15 into the independent claims of the ’320
 3    patent.
 4          To support its contention that the Court’s construction should include these two
 5    requirements, LG relies on several passages in the ’320 patent’s specification. (Doc. No.
 6    85 at 22 (citing ’320 Patent at 2:66-3:1, 5:22-28, 6:26-28, 8:25-36, 15:64-67, 19:25-31,
 7    19:58-61).) But in each of these passages, the specification is describing a preferred
 8    embodiment. See ’320 Patent at 2:63. “[I]t is improper to read limitations from a preferred
 9    embodiment described in the specification—even if it is the only embodiment—into the
10    claims absent a clear indication in the intrinsic record that the patentee intended the claims
11    to be so limited.” Dealertrack, 674 F.3d at 1327; accord GE Lighting Sols., 750 F.3d at
12    1309. Here, there is no such clear indication. Indeed, to the contrary, in many of the cited
13    passages the specification uses permissive language in describing the features. See, e.g.,
14    ’320 Patent at 6:14-15 (“an embodiment of a base station”), 8:25-26 (“[t]he configuration
15    module 220 can pre-allocate a distinct code”), 15:64 (“[t]he base station can pre-allocate a
16    distinct code”). As a result, the Court rejects LG’s reliance of these portions of the
17    specification.
18          Finally, LG relies on statements made by Wi-LAN during the prosecution history,
19    specifically inter partes review proceedings involving the ’320 patent. (Doc. No. 85 at 22
20    (citing Doc. No. 84-29, Ex. 29 at 5, 19; Doc. No. 84-30, Ex. 30 at 4, 22, 35; Doc. No. 84-
21    32, Ex. 32 at 5, 7).) LG argues that during the IPR proceedings Wi-LAN repeatedly
22    confirmed that the claimed “non-contention reserved access identifier” must uniquely
23    identify the mobile station to the target base station. (Id.) “[S]tatements made by a patent
24    owner during an IPR proceeding can be considered during claim construction and relied
25    upon to support a finding of prosecution disclaimer.” Aylus Networks, Inc. v. Apple Inc.,
26    856 F.3d 1353, 1361 (Fed. Cir. 2017). “Under the doctrine of prosecution disclaimer, a
27    patentee may limit the meaning of a claim term by making a clear and unmistakable
28    disavowal of scope during prosecution.” Purdue Pharma L.P. v. Endo Pharm. Inc., 438

                                                    35
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7532 Page 36 of 40


 1    F.3d 1123, 1136 (Fed. Cir. 2006); see also Golden Bridge Tech., Inc. v. Apple Inc., 758
 2    F.3d 1362, 1365 (Fed. Cir. 2014) (“Prosecution disclaimer or disavowal must be clear and
 3    unmistakable.”).
 4          The Court has reviewed the statements at issue and the cited statement do not contain
 5    a clear and unmistakable disavowal of claim scope. Many of the cited passages do not
 6    even use the word “unique” or “uniquely.” (See Doc. No. 84-29, Ex. 29 at 5, 19; Doc. No.
 7    84-30, Ex. 30 at 4, 22, 35.) In Wi-LAN’s June 8, 2018 preliminary response, Wi-LAN
 8    refers to identifiers that are “not unique,” but Wi-LAN only does so in describing a prior
 9    art reference, not the claimed invention. (Doc. No. 84-32, Ex. 32 at 7.) This is insufficient
10    to constitute a clear and unmistakable disclaimer of claim scope. In sum, the Court rejects
11    LG’s proposal to include in its claim construction the requirements that the reserved code
12    is “distinct” and that it “uniquely” identifies a mobile station to a target base station.
13                 ii.    whether the claimed identifier identifies a mobile station to a base
14                 station “independently of when it is transmitted”
15          LG argues that the Court’s construction for the term “non-contention reserved access
16    identifier” should include the requirement that the code identify the mobile station
17    “independently of when it is transmitted.” (Doc. No. 85 at 23-24.) But there is no support
18    for this particular limitation in the intrinsic record. In its briefing, LG fails to identify any
19    passage in the claim language or the specification of the ’320 patent stating that the code
20    identifies a mobile station independent of when it is transmitted. Instead, LG relies on
21    passages in the specification reciting that the claimed invention utilizes “pre-allocated
22    codes.” (Doc. No. 85 at 23 (citing ’320 Patent at Abstract, 1:42-49, 3:1-7).) LG argues
23    that because the invention utilizes codes and not unique transmission times, the Court’s
24    construction should include LG’s proposed limitation. (Id.) The Court disagrees. The
25    Court declines to import a limitation into the claims that does not appear anywhere in the
26    intrinsic record.
27                 iii.   whether the identifier must “avoid the probability of collisions”
28          The parties agree that the claimed “non-contention reserved access identifier” is a

                                                     36
                                                                                      18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7533 Page 37 of 40


 1    reserved code that “avoids the probability of collision” “on a random access channel during
 2    handover.” (Doc. No. 83 at 21; Doc. No. 85 at 21.) Wi-LAN asserts that the claimed
 3    identifier specifically avoids the probably of collision caused by randomly selected codes,
 4    whereas LG asserts that the claimed identifier must completely avoid and eliminate any
 5    collisions. (Doc. No. 85 at 24; Doc. No. 92 at 9.)
 6           Here, the parties’ dispute can be resolved by a review of the intrinsic record,
 7    specifically the ’320 patent’s specification. 6 In the summary of the invention section, the
 8    specification recites a base station that “reduces the probability of random access channel
 9    collisions” by pre-allocating codes to select wireless devices. ’320 Patent at 1:42-46. In
10    this passage, the specification refers to reducing collisions, not eliminating them, contrary
11    to LG’s position. The specification further states: “The use of pre-allocated codes avoids
12    the collision probability associated with random subscriber selected access codes.” Id. at
13    3:1-3. This passage is nearly identical to and supports Wi-LAN’s proposed construction,
14    and it does not support LG’s position.
15           To support its contention, LG notes that during the IPR proceedings Wi-LAN stated
16    that the claimed identifier “avoids” collision. (Doc. No. 85 at 24 (citing Doc. No. 84-32,
17    Ex. 32 at 5, 44-45; Doc. No. 84-33, Ex. 33 ¶¶ 107, 138; Doc. No. 84-29, Ex. 29 at 4, 17-
18    19; Doc. No. 84-30, Ex. 30 at 16; Doc. No. 84-34 ¶ 44; Doc. No. 84-35, Ex. 35 at 106-09,
19    112).) But this is of no aid to LG. In the cited passages, Wi-LAN merely takes the same
20    position that it takes in its current claim construction briefing, that the claimed identifier
21    specifically avoids the probably of collision caused by randomly selected codes. (See, e.g.,
22    Doc. No. 84-32, Ex. 32 at 5 (“The ’320 Patent solves the aforementioned problems using
23    pre-allocated codes that prevent collisions caused by randomly chosen identifiers . . . .”);
24    Doc. No. 84-29, Ex. 29 at 4 (same), at 17 (“The ’320 Patent, in contrast, ‘avoids the
25    collision probability associated with random subscriber selected access codes . . . .’”) In
26
27
      6
28            The ’320 patent’s claim language does not specifically refer to “avoid[ing] collisions.” See ’320
      Patent at 21:8-24:26.

                                                         37
                                                                                             18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7534 Page 38 of 40


 1    the cited passages, Wi-LAN never takes the position that the claimed identifier eliminates
 2    any and all collisions. In sum, the Court rejects LG’s contention that the claimed identifier
 3    must completely avoid and eliminate any collisions.
 4                 iv.    whether the reserved code can be “randomly selected by the mobile
 5                 station”
 6          Wi-LAN argues that the Court’s construction for this claim term should include the
 7    limitation that the reserved code “is not randomly selected by the mobile station.” (Doc.
 8    No. 83 at 21-22.) The Court begins its analysis by reviewing the claim language. None of
 9    the claims include the proposed requirement that the code is not randomly selected.
10          To support its proposed construction, Wi-LAN relies on the following passage from
11    the ’320 patent’s specification:
12          The code assignment module 320 can presume that those codes absent from
            the usage type map represent codes reserved for pre-allocation, and that the
13
            reserved codes are not to be randomly selected for a random access channel
14          request and can indicate in the storage device that the codes are reserved or
            can otherwise indicate that the codes are not available for selection.
15
16    ’320 Patent at 12:50-56. But in the cited passage, the specification is describing a preferred
17    embodiment of the invention. See id. at 2:53-55, 2:63-64. “[I]t is improper to read
18    limitations from a preferred embodiment described in the specification—even if it is the
19    only embodiment—into the claims absent a clear indication in the intrinsic record that the
20    patentee intended the claims to be so limited.” Dealertrack, 674 F.3d at 1327; accord GE
21    Lighting Sols., 750 F.3d at 1309. Here, there is no such clear indication. In the passage at
22    issue, the specification uses permissive language in explaining that the code assignment
23    module “can presume” this. See ’320 Patent at 12:50-51. The passage does not state that
24    this must occur.
25          In addition, the Court notes that in its decision granting IPR, the PTAB declined to
26    import Wi-LAN’s proposed limitation into the claims. (Doc. No. 84-38, Ex. 38 at 25-26.)
27    Although this decision is not binding on the Court, the Court finds the reasoning and
28    analysis presented by the PTAB with respect to this issue persuasive. Wi-LAN notes that

                                                    38
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7535 Page 39 of 40


 1    in the PTAB’s September 5, 2018 decision granting IPR, the PTAB applied a different
 2    claim construction standard – the broadest reasonable interpretation standard – than the
 3    standard utilized by district courts. (Doc. No. 91 at 9.) Wi-LAN is correct. Although
 4    beginning on October 11, 2018, the PTAB now uses the same claim construction standard
 5    that is utilized by district courts – the Phillips standard, see 37 C.F.R. 42.100(b), at the time
 6    of the September 5, 2018 decision, the PTAB was still utilizing the broadest reasonable
 7    interpretation standard. (See Doc. No. 84-38, Ex. 38 at 6.)
 8           Nevertheless, this is of no consequence because, in the analysis at issue, the PTAB
 9    utilized the legal principle that claims should not be limited to preferred embodiments or
10    specific examples in the specification. (Doc. No. 84-38, Ex. 38 at 25-26 (citing Williamson
11    v. Citrix Online, LLC, 792 F.3d 1339, 1346-47 (Fed. Cir. 2015)).) This same legal
12    principle applies to district court claim constructions under the Phillips standard. Indeed,
13    Williamson is an appeal from a district court’s claim construction under the Phillips
14    standard. See Williamson, 792 F.3d at 1345.
15           Wi-LAN also argues that the PTAB’s analysis relied on the contention that there is
16    a distinction between the “preallocated codes” in the specification and the “non-contention
17    reserved access identifies” in the claims, but that LG has subsequently conceded the two
18    are the same. 7 (Doc. No. 91 at 9.) Even assuming Wi-LAN is correct, this is of no
19    consequence because the PTAB also rejected Wi-LAN’s claim construction proposal on
20    the grounds that Wi-LAN improperly sought to import limitations from preferred
21    embodiments in the specification into the claims. (See Doc. No. 84-38, Ex. 38 at 25-26
22    (citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1346-47 (Fed. Cir. 2015)).) It is
23    this portion of the PTAB’s analysis that the Court finds persuasive and consistent with the
24
25
      7
               At the claim construction hearing, Wi-LAN asserted that this concession occurred during a recent
26    trial before the PTAB during the relevant IPR proceedings, and Wi-LAN offered to supplement the record
      to provide the Court with the transcripts from the PTAB proceedings. The Court declines Wi-LAN’s offer
27    to supplement the record with the transcript as it is unnecessary for resolution of the present claim
28    construction dispute because, for the purposes of this analysis, the Court will assume that Wi-LAN’s
      representation is correct.

                                                         39
                                                                                             18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 112 Filed 05/28/19 PageID.7536 Page 40 of 40


 1    Court’s own analysis.
 2          To support its proposed claim construction, Wi-LAN cites to only descriptions of
 3    preferred embodiments in the specification. (See Doc. No. 83 at 21 (’320 Patent at 12:52-
 4    54, 7:37-40); Doc. No. 91 at 8-9 (citing ’320 Patent at 12:5-54, 7:37-40).) And Wi-LAN
 5    has failed to identify any language within those passages that would constitute a clear
 6    disclaimer. As a result, the Court rejects Wi-LAN’s proposal to include the limitation that
 7    the reserved code “is not randomly selected by the mobile station.”
 8                 v.     conclusion
 9          In sum, the Court adopts in part Wi-LAN’s proposed construction for this claim
10    term, and the Court rejects LG’s proposed construction. The Court construes the claim
11    term “[a/the] non-contention reserved access identifier” as “[a / the] reserved code that (i)
12    identifies a mobile station to a base station, and (ii) avoids the probability of collision
13    caused by randomly selected codes on a random access channel during handover.”
14                                             Conclusion
15          For the reasons above, the Court adopts the constructions set forth above. In
16    addition, the Court denies LG’s motion for partial summary judgment that certain claims
17    of the ’924 patent are invalid as indefinite.
18          IT IS SO ORDERED.
19    DATED: May 28, 2019
20
                                                       MARILYN L. HUFF, District Judge
21                                                     UNITED STATES DISTRICT COURT
22
23
24
25
26
27
28

                                                      40
                                                                                   18-cv-01577-H-BGS
